  



 

Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 9, 2015, is entered into by and among INTERCONTINENTAL EXCHANGE INC.
(formerly INTERCONTINENTALEXCHANGE GROUP, INC.), a Delaware corporation (the
“Parent Borrower”), ICE EUROPE PARENT LIMITED, a limited company incorporated
under the laws of England and Wales (the “Subsidiary Borrower”, and together
with the Parent Borrower, the “Borrowers”), the Lenders (as hereinafter
defined), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.

 

RECITALS

 

A.           The Borrowers, the several lenders from time to time party thereto
(the “Lenders”), and the Administrative Agent are party to the Credit Agreement,
dated as of April 3, 2014 (as amended by the First Amendment to Credit
Agreement, dated as of May 15, 2015, the “Credit Agreement”). Capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Credit Agreement as amended by this Amendment.

 

B.           The Parent Borrower has requested that the Required Lenders amend
the Credit Agreement on the terms and conditions set forth herein.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

 

Amendments to CREDIT AGREEMENT

 

1.1           New Defined Terms. The following defined terms are hereby added to
Section 1.1 of the Credit Agreement in proper alphabetical order:

 

““IDHC” means Interactive Data Holdings Corporation, a Delaware corporation.”

 

““IDHC Acquisition” means the Acquisition by the Parent Borrower (or any
Subsidiary thereof) of IDHC in accordance with the IDHC Acquisition Agreement.”

 

““IDHC Acquisition Agreement” means the Agreement and Plan of Merger, dated as
of October 26, 2015, between the Parent Borrower, Red Merger Sub Inc., IDHC and
Igloo Manager Co-Invest, LLC.”

 

““IDHC Acquisition Date” means the date on which the IDHC Acquisition is
consummated.”

 

““IDHC Bridge Arrangers” means Wells Fargo Securities, LLC, and Merrill Lynch,
Pierce, Fenner & Smith Incorporated.”

 

 

 

  

““IDHC Transactions” means, collectively, (a) the IDHC Acquisition, (b) the
issuance or incurrence of Indebtedness (including the making of Loans) to
finance a portion of the consideration paid by the Parent Borrower to consummate
the IDHC Acquisition, (c) the issuance of Capital Stock of the Parent Borrower
to the equityholders of IDHC as consideration for the IDHC Acquisition, (d) the
refinancing of certain existing Indebtedness of IDHC and its Subsidiaries,
(e) the preparation, execution and delivery of the Second Amendment of this
Agreement and (f) the payment of fees, commissions and expenses in connection
with each of the foregoing.”

 

1.2           Existing Defined Terms. Section 1.1 of the Credit Agreement is
hereby amended by amending and restating the following defined terms:

 

““Total Leverage Ratio” means, with respect to any Reference Period, the ratio
of (i) Consolidated Total Funded Debt as of the last day of such Reference
Period to (ii) Consolidated EBITDA for such Reference Period; provided that
Consolidated Total Funded Debt shall not include (x) Indebtedness permitted
pursuant to Section 7.2(iv), 7.2(v) or 7.2(vi) except to the extent such
Indebtedness has been outstanding, as of such determination date, for more than
45 days since the borrowing thereof or (y) for purposes of determining the Total
Leverage Ratio at any time prior to the IDHC Acquisition Date (or the
termination of the IDHC Acquisition Agreement), any Indebtedness incurred or
issued by the Parent Borrower on or prior to the IDHC Acquisition Date to the
extent that the net proceeds of such Indebtedness are held as cash or Cash
Equivalents by the Parent Borrower (or any Subsidiary thereof) (whether held in
deposit or securities accounts or otherwise) to finance the IDHC Acquisition
until the consummation of the IDHC Acquisition (or the termination of the IDHC
Acquisition Agreement).”

 

1.3           Conditions of Borrowing for IDHC Acquisition. Article III of the
Credit Agreement is hereby amended by inserting a new Section 3.3 as follows:

 

“3.3           Conditions of Borrowing for IDHC Acquisition. Notwithstanding
anything to the contrary contained herein (including in Section 3.2) or in any
other Credit Document, the obligation of each Lender to make any Revolving Loans
the proceeds of which are used to finance a portion of the consideration paid by
the Parent Borrower to consummate the IDHC Acquisition and the other
transactions contemplated thereby is subject to the satisfaction of the
following conditions precedent, and only the following conditions precedent, on
the relevant Borrowing Date:

 

(a)          The Borrowing of such Loans shall occur on the IDHC Acquisition
Date, which shall be on or before the earlier to occur of (i) the termination of
the IDHC Acquisition Agreement in writing and (ii) April 26, 2016, or if the
“Outside Date” (as defined in the IDHC Acquisition Agreement) shall have been
extended to a later date as provided in Section 8.1(a) of the IDHC Acquisition
Agreement (as in effect on October 26, 2015), such later date (but in any event
not later than July 26, 2016);

 

2 

 

  

(b)          The Administrative Agent shall have received a certificate of the
chief financial officer of the Parent Borrower as to the solvency of the Parent
Borrower and its Subsidiaries, taken as a whole, after giving effect to each
element of the IDHC Transactions, in the form of Exhibit F.

 

(c)          All governmental and third party consents and all equityholder and
board of directors (or comparable entity management body) authorizations which
are required under the IDHC Acquisition Agreement to effectuate the consummation
of the IDHC Acquisition shall have been obtained and shall be in full force and
effect.

 

(d)          Since June 30, 2015, there shall not have been or occurred any
event, condition or circumstance (alone or together with other occurrences or
conditions), that, individually or in the aggregate, has had, or would
reasonably be expected to have, a Company Material Adverse Effect. “Company
Material Adverse Effect” means (with capitalized terms (other than the terms
“IDHC Acquisition Agreement” and “Company Material Adverse Effect”) used in this
Section 3.3(d) as defined in the IDHC Acquisition Agreement) an effect, event,
change, occurrence or circumstance that (i) has a material adverse effect on the
business, results of operations or financial condition of the Company and its
Subsidiaries taken as a whole or (ii) prevents or materially delays the ability
of the Company to perform its obligations under the IDHC Acquisition Agreement;
provided, however, that, in the case of clause (i), no effect, event, change,
occurrence or circumstance arising or resulting from any of the following,
either alone or in combination, shall constitute or be taken into account in
determining whether there has been a Company Material Adverse Effect:
(A) general changes in the industries in which the Company or its Subsidiaries
operate, (B) general changes in economic conditions, including changes in the
credit, debt, financial or capital markets (including changes in interest or
exchange rates), in each case, in the United States or anywhere else in the
world; (C) earthquakes, floods, hurricanes, tornadoes, volcanic eruption,
natural disasters or other acts of nature; (D) changes in global, national or
regional political conditions, including hostilities, acts of war, sabotage or
terrorism (including cyberterrorism) or military actions or any escalation,
worsening of any such hostilities, acts of war, sabotage or terrorism (including
cyberterrorism) or military actions existing or underway; (E) the execution,
announcement, pendency or performance of the IDHC Acquisition Agreement or the
consummation of the transactions contemplated thereby (including compliance with
the covenants set forth therein and any action taken or omitted to be taken by
the Company or any of its Subsidiaries at the written request or with the prior
written consent of Parent or Merger Sub), including the impact thereof on
relationships, contractual or otherwise, with, clients, customers, suppliers,
distributors, partners, financing sources or employees or independent
consultants or on revenue, profitability or cash flows (provided, that no effect
shall be given to this clause (E) for purposes of Section 4.3 of the IDHC
Acquisition Agreement and the certificate contemplated by Section 7.2(c) of the
IDHC Acquisition Agreement solely as it related to such Section); (F) Parent’s
or its Representatives or Affiliates announcement or other disclosure of its
plans or intentions with respect to the conduct of business (or any portion
thereof) of the Company or any of its Subsidiaries after the Closing; (G) any
change in the cost or availability or other terms of any financing contemplated
by Parent or Merger Sub to consummate the transactions contemplated hereby;
(H) any changes in Laws, regulatory policies, GAAP or other applicable
accounting rules; (I) the fact that the prospective owner of the Company and any
of its Subsidiaries is Parent or any Affiliate of Parent; (J) any failure by the
Company or any of its Subsidiaries to meet any projections, forecasts or
estimates (provided, however, that any effect, event, change, occurrence or
circumstance that caused or contributed to such failure of the Company or any of
its Subsidiaries to meet projections, forecasts or estimates shall not be
excluded under this clause (J)); (K) any change in the credit rating of the
Company or any of its Subsidiaries (provided, however, that any effect, event,
change, occurrence or circumstance that caused or contributed to such change in
such credit rating shall not be excluded under this clause (K)); and (L) any
breach of the IDHC Acquisition Agreement by Parent or Merger Sub, except, in the
case of clauses (A), (B), (C), (D) and (H), to the extent that the Company and
its Subsidiaries, taken as a whole, is affected in a materially disproportionate
manner relative to the participants in the industries in which the Company or
its Subsidiaries operate, in which case, solely the incremental disproportionate
adverse impact (subject to the terms and limits herein) shall be taken into
account in determining whether there has been a Company Material Adverse Effect.

 

3 

 

  

(e)          The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the IDHC Bridge Arrangers, (i) copies of
documentation for the IDHC Acquisition and other aspects of the IDHC
Transactions, including the IDHC Acquisition Agreement and all exhibits and
schedules thereto, and (ii) evidence of all consents and approvals required
pursuant to the terms of the IDHC Acquisition Agreement, including the consent
of the board of directors of IDHC and of the equityholders of IDHC. The IDHC
Acquisition shall have been consummated substantially concurrently with the
Borrowing of such Loans, utilizing only the sources of consideration as agreed
between the Parent Borrower, the IDHC Bridge Arrangers, and in accordance with
the terms and conditions of the IDHC Acquisition Agreement without giving effect
to any waiver, modification or consent thereunder that is materially adverse to
the Lenders or the IDHC Bridge Arrangers (as reasonably determined by the IDHC
Bridge Arrangers) unless approved by the IDHC Bridge Arrangers (which approval
shall not be unreasonably withheld, conditioned or delayed), it being understood
and agreed that, without limiting the generality of the foregoing, (1) any
decrease in the IDHC Acquisition consideration shall not be materially adverse
to the Lenders and the IDHC Bridge Arrangers so long as such decrease is
allocated to reduce the Capital Stock of the Parent Borrower issued to the
equityholders of IDHC as consideration for the IDHC Acquisition and the amount
of such Loans on a pro rata, dollar-for-dollar basis, (2) any increase in the
purchase price shall not be materially adverse to the Lenders and the IDHC
Bridge Arrangers so long as such increase is funded solely by an increase in the
amount of the Capital Stock of the Parent Borrower issued to the equityholders
of IDHC as consideration for the IDHC Acquisition and (3) any change to the
definition of “Material Adverse Effect” shall be deemed to be a modification
which is materially adverse to the Lenders and the IDHC Bridge Arrangers.

 

4 

 

 

 

(f)          The representations and warranties made by or with respect to IDHC
and its Subsidiaries in the IDHC Acquisition Agreement as are material to the
interests of the Lenders shall be true and correct such that the conditions to
closing set forth in the IDHC Acquisition Agreement are satisfied with respect
thereto, but only to the extent that the Parent Borrower or any of its
Affiliates has the right to terminate its obligations under the IDHC Acquisition
Agreement, or to decline to consummate the IDHC Acquisition pursuant to the IDHC
Acquisition Agreement, as result of a breach of such representations and
warranties in the IDHC Acquisition Agreement. The representations and warranties
of the Parent Borrower set forth in Sections 4.1 (but only with respect to
clause (i) therein), 4.2, 4.3 (but only with respect to clauses (i), (ii) and
(iii) therein), 4.7, 4.11 and 4.12 shall be true and correct in all material
respects (except that any representation and warranty qualified as to
materiality or Material Adverse Effect shall be true and correct in all
respects).

 

(g)          No Default or Event of Default under Section 8.1(a), 8.1(e), 8.1(f)
or 8.1(g) shall have occurred and be continuing on such date, both immediately
before and after giving effect to the Loans to be made on such date.

 

(h)          Substantially simultaneously with the Borrowing of such Loans and
the consummation of the IDHC Acquisition, all existing Indebtedness of IDHC and
its Subsidiaries shall be paid in full and/or defeased. On such date, after
giving effect to the IDHC Transactions, neither IDHC nor any of its Subsidiaries
shall have any outstanding Indebtedness (other than Indebtedness that the IDHC
Bridge Arrangers and the Borrower agree may remain outstanding).

 

(i)          The Administrative Agent shall have received a Notice of Borrowing
in accordance with Section 2.2(b).

 

(j)          The aggregate principal amount of such Loans shall not exceed the
aggregate Unutilized Commitments at such time (determined without giving effect
to such Loans).

 

(k)          All fees and expenses due to the IDHC Bridge Arrangers, the
Administrative Agent and the Lenders required to be paid on the IDHC Acquisition
Date (including the fees and expenses of counsel for the IDHC Bridge Arrangers
and the Administrative Agent) will have been paid.”

 

ARTICLE II

 

conditions OF EFFECTIVENESS

 

2.1           The amendments set forth in Article I shall become effective as of
the date (the “Second Amendment Effective Date”) when, and only when, the
Administrative Agent shall have received an executed counterpart of this
Amendment from the Borrowers and the Required Lenders.

 

5 

 

  

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

3.1           Each Borrower hereby represents and warrants, on and as of the
Amendment Effective Date, that (i) the representations and warranties contained
in the Credit Agreement (except the representation set forth in Section 4.8
thereof with respect to clauses (i) and (ii) of the definition of “Material
Adverse Effect” only) and the other Credit Documents qualified as to materiality
are true and correct and those not so qualified are true and correct in all
material respects, both immediately before and after giving effect to this
Amendment (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty is true and correct (if qualified as to materiality)
or true and correct in all material respects (if not so qualified), in each case
only on and as of such specific date), (ii) this Amendment has been duly
authorized, executed and delivered by such Credit Party and constitutes the
legal, valid and binding obligation of such Credit Party enforceable against it
in accordance with its terms subject, in the case of the Subsidiary Borrower, to
Legal Reservations and except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally, by general equitable principles or by principles of
good faith and fair dealing (regardless of whether enforcement is sought in
equity or at law) and (iii) no Default or Event of Default shall have occurred
and be continuing on the Amendment Effective Date, both immediately before and
after giving effect to this Amendment and the amendments contemplated hereby.

 

ARTICLE IV

 

ACKNOWLEDGEMENT AND conFIRMATION

 

4.1           Each party to this Amendment hereby confirms and agrees that,
after giving effect to this Amendment and the amendments and waiver contemplated
hereby, and except as expressly modified hereby, the Credit Agreement and the
other Credit Documents to which it is a party remain in full force and effect
and enforceable against such party in accordance with their respective terms and
shall not be discharged, diminished, limited or otherwise affected in any
respect.

 

ARTICLE V

 

MISCELLANEOUS

 

5.1           Governing Law. This Amendment shall be governed by and construed
and enforced in accordance with the laws of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).

 

5.2           Credit Document. As used in the Credit Agreement, “hereinafter,”
“hereto,” “hereof,” and words of similar import shall, unless the context
otherwise requires, mean the Credit Agreement after amendment by this Amendment.
Any reference to the Credit Agreement or any of the other Credit Documents
herein or in any such documents shall refer to the Credit Agreement and the
other Credit Documents as amended hereby. This Amendment is limited to the
matters expressly set forth herein, and shall not constitute or be deemed to
constitute an amendment, modification or waiver of any provision of the Credit
Agreement except as expressly set forth herein. This Amendment shall constitute
a Credit Document under the terms of the Credit Agreement.

 

5.3           Expenses. The Credit Parties shall pay all reasonable and
documented fees and expenses of counsel to the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Amendment.

 

6 

 

  

5.4           Severability. To the extent any provision of this Amendment is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Amendment in any jurisdiction.

 

5.5           Successors and Assigns. This Amendment shall be binding upon,
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties hereto.

 

5.6           Construction. The headings of the various sections and subsections
of this Amendment have been inserted for convenience only and shall not in any
way affect the meaning or construction of any of the provisions hereof.

 

5.7           Counterparts; Integration. This Amendment may be executed and
delivered via facsimile or electronic mail with the same force and effect as if
an original were executed and may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures hereto
were upon the same instrument. This Amendment constitutes the entire contract
among the parties hereto with respect to the subject matter hereof and
supersedes any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof.

 

[remainder of page intentionally left blank]

 

7 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

 

  INTERCONTINENTAL EXCHANGE INC.         By: /s/ Martin Hunter   Name: Martin
Hunter   Title: SVP, Tax and Treasurer         ICE EUROPE PARENT LIMITED        
By: /s/ Scott A. Hill   Name: Scott A. Hill   Title: Director         By: /s/
Jonathan Short   Name: Johnathan Short   Title: Director

 

SIGNATURE PAGE TO

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

  

  WELLS FARGO BANK, NATIONAL
ASSOCIATION, as the Administrative Agent, the Multicurrency Agent, the Issuing
Lender, the
Swingline Lender and a Lender         By: /s/ Tracy Moosbrugger



  Name: Tracy Moosbrugger   Title: Managing Director

 

SIGNATURE PAGE TO

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

  

  BANK OF AMERICA, N.A., as a Lender         By: /s/ Sherman M. Wong



  Name: Sherman M. Wong   Title: Director

 

SIGNATURE PAGE TO

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

  

  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender         By: /s/ Oscar
Cortez   Name: Oscar Cortez   Title: Vice President

 

SIGNATURE PAGE TO

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

  

  BANK OF CHINA, NEW YORK BRANCH, as a Lender         By: /s/ Haifeng Xu   Name:
Haifeng Xu   Title: Executive Vice President

 

SIGNATURE PAGE TO

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

  

  BANK OF MONTREAL (CHICAGO BRANCH), as a Lender         By: /s/ Michael Lenardi
  Name: Michael Lenardi   Title: Vice President         BANK OF MONTREAL (LONDON
BRANCH), as a Lender         By: /s/ Anthony Ebdon   Name: Anthony Ebdon  
Title: Managing Director         By: /s/ Lisa Rodriguez   Name: Lisa Rodriguez  
Title: Managing Director

 

SIGNATURE PAGE TO

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

  

  COMPASS BANK, as a Lender         By: /s/ W. Brad Davis   Name: W. Brad Davis
  Title: Senior Vice President

 

SIGNATURE PAGE TO

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

  

  FIFTH THIRD BANK, as a Lender         By: /s/ Kenneth W. Deere   Name: Kenneth
W. Deere   Title: Senior Vice President

 

SIGNATURE PAGE TO

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

  

  JPMORGAN CHASE BANK, N.A., as a Lender         By: /s/ Kortney L. Knight  
Name: Kortney L. Knight   Title: Vice President

 

SIGNATURE PAGE TO

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

  

  MORGAN STANLEY BANK, N.A., as a Lender         By: /s/ Harry Comninellis  
Name: Harry Comninellis   Title: Authorized Signatory

 

SIGNATURE PAGE TO

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

  SOCIÉTÉ GÉNÉRALE, as a Lender         By: /s/ Nigel Elvey   Name: Nigel Elvey
  Title: Director

 

SIGNATURE PAGE TO

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 

  

  U.S. BANK NATIONAL ASSOCIATION, as a Lender         By: /s/ Charles Howes  
Name: Charles Howes   Title: Vice President

 

SIGNATURE PAGE TO

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

 